PER CURIAM.
Henry Smith, the plaintiff below, appeals from an order granting the County’s motion for summary judgment. For the reasons that follow, we reverse.
Smith, a longshoreman, was injured on the job in 1995 when the forklift that he was operating fell into a pothole. At one time, Smith’s employer had leased the site from the County; it is not clear from the record when the lease had expired. The trial court ruled that because at the time of the accident there was no *1251lease between the employer and the County, Smith was an uninvited licensee, and the County breached no duty to him. We reverse. “ ‘A business visitor is a person who is invited to enter or remain on land for a purpose directly or indirectly connected with business dealing with the possessor of the land.’ ” Industrial Affiliates, Ltd. v. Testa, 770 So.2d 202 (Fla. 3d DCA 2000) (quoting Post v. Lunney, 261 So.2d 146, 148 (Fla.1972)). The County therefore owed Smith, a business invitee, two duties: “1) to warn of concealed dangers of which the owner or possessor is or, through the exercise of due care, should be aware of but which an invitee can not uncover through the use of due care, and 2) to maintain the premises in a reasonably safe condition.” Berman v. Weberman Caterers, Inc., 647 So.2d 1068 (Fla. 3d DCA 1994).
Reversed and remanded for further proceedings.